DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is in response to the Applicants' communication filed on September 30, 2020.  In virtue of this communication, claims 1-4 are currently presented in the instant application.

Drawings
3.	The drawings submitted on September 30, 2020.  These drawings are reviewed and accepted by the examiner.

Information Disclosure Statement
4.	The information Disclosure Statement (IDS) Form PTO-1449, filed on September 30, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosed therein was considered by the examiner.

Priority
5.	Receipt is acknowledged of paper submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a bucket height specification unit configured to specify a bucket height that is a height from a ground surface to a bucket of work equipment included in a work vehicle related to remote operation; and 
a bucket height notification unit configured to notify of the bucket height.” 
in claim 1 and 
“a display image generation unit configured to generate a display image in which a bucket height image indicating the bucket height is arranged in the captured image” in claim 2.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


9.	Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MORIMOTO (US 20180002899 A1).
Regarding claim 1. (Currently Amended) MORIMOTO discloses a bucket height notification device, comprising: 
a bucket height specification unit (see FIG. 3. “the guidance data output unit 506”) configured to specify a bucket height from a ground surface to a bucket of work equipment (MORIMOTO, see at least pars. [0052], [0094], “the guidance data output unit 506 outputs data indicating the target height of the bucket corresponding to the inclination angle of the excavator detected by the body inclination sensor S4… the height from the target surface to the tip of the bucket 6 (the distance in the vertical direction between the tip of the bucket 6 and the target surface; 0.23 m in the example shown in n 8) is displayed together with an icon indicating the positional relationship with the target surface.”) included in a work vehicle related to remote operation (see at least par. [0026], “The machine guidance device 50 guides the operation of the excavator. In the present embodiment, for example, the machine guidance device 50 visually and audibly reports, to the operator, the distance in the vertical direction between the surface of the target landform set by the operator and the tip (toe) position of the bucket 6. Accordingly, the machine guidance device 50 guides the operation of the excavator by the operator”).  Examiner notes the operator sits at the cabin 10 to remote operate the bucket 6. 
    PNG
    media_image1.png
    540
    889
    media_image1.png
    Greyscale

a bucket height notification unit (see FIG. 3, “REPORT CONTROL UNIT 505”) configured to notify of the bucket height (MORIMOTO, see at least par. [0060], Note that it may be reported, on the display screen, that the toe of the bucket 6 has exceeded the excavation standard line RTL (screen display guidance). For example, on the display screen for guidance, the excavation standard line RTL may be displayed in addition to the excavation target line TL. Furthermore, when the toe of the bucket 6 exceeds the excavation standard line RTL, the excavation standard line RTL may change in color or may blink, to draw the attention of the operator. Furthermore, the screen display guidance and the voice sound guidance may be performed simultaneously”).


    PNG
    media_image2.png
    433
    788
    media_image2.png
    Greyscale


Regarding claim 2. (Currently Amended) MORIMOTO further discloses
a captured image acquisition unit configured to acquire a captured image, the captured image being captured by an imaging device mounted on the work vehicle (MORIMOTO, see at least pars. [0085]-[0086], “The captured image display section 420 displays an image captured by the imaging apparatus 80… each camera is installed so that a part of a cover 3a of the upper turning body 3 is included in the image to be captured”); and 
a display image generation unit configured to generate a display image in which a bucket height image indicating the bucket height is arranged in the captured image (MORIMOTO, see at least par. [0052], “the guidance data output unit 506 extracts the data of the target height of the bucket 6, from the guidance data stored in advance in a storage device of the machine guidance device 50, and outputs the extracted data to the comparing unit 504. At this time, the guidance data output unit 506 outputs data indicating the target height of the bucket corresponding to the inclination angle of the excavator detected by the body inclination sensor”).

Regarding claim 4. (Currently Amended) A bucket height notification method of claim 4 is processed by the bucket height notification device of claim 1, therefore it is rejected for the same rationale of claim 1.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

11.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over MORIMOTO (US 20180002899 A1) as applied claim 1 above, and in view of Nagahiro et al. (US 6470606 B1).
Regarding claim 3. (Currently Amended) MORIMOTO discloses the bucket height notification device of claim 1, but MORIMOTO does not explicitly discloses wherein the bucket height notification unit is further configured to output the display image to a display device in a remote operation room.  However, Nagahiro discloses wherein the bucket height notification unit is further configured to output the display image to a display device in a remote operation room (Nagahiro, see at least col. 2, lines 30-38, “A moving mechanism is further disposed so as to be operated in the operation room through a remote control to move the monitoring apparatus from a position for picking up an image of a forward central position of the blade to a position for picking up an image of a forward lateral side position and/or a position for picking up an image of a forward vertical side position, and the display means on which the picked up image is displayed is disposed in the operation room.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of claimed invention to modify the combination of the combination of MORIMOTO, Nagahiro and LIM to have the bucket height notification unit is further configured to output the display image to a display device in a remote operation room, as taught by Nagahiro, in order to provide a working vehicle wherein an operator sits in an operator seat in an operation room to see an image of the forward side portion of a bucket of working vehicle and visually observe working area in order to make the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM THANH THI TRAN whose telephone number is (571)270-1408. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER MEHMOOD can be reached on 5712722976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/KIM THANH T TRAN/Examiner, Art Unit 2612                                                                                                                                                                                             
/JENNIFER MEHMOOD/Supervisory Patent Examiner, Art Unit 2612